DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.	The status of claims, as of their latest filing date, 06/17/22, is as follows: claims 7-17, as well as claim 20, have been cancelled. Claims 1 and 19 have been amended, and those amendments have been addressed in the updated rejection below. Claims 21-32, which were newly added, have been addressed anew as well.
Response to Arguments
2.	Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. The applicant’s arguments are as follows: the cited art does not teach sufficiently to stimulation parameters which reflect effectiveness of stimulation used during a fitting procedure; the applicant stated, “Parker does not disclose fitting information indicative of a symptom of the patient in the absence of stimulation…Parker selects a new amplitude and pulse width [based on whether]…the required voltage is insufficient.” Essentially, the applicant is arguing that Parker does not disclose fitting information comprising phenotypic or physiological information about the patient. However, this is not the case. In fact, Parker does disclose parameters reflecting physiological information, stating, “The signal generator 101 can also receive and respond to an input signal received from one or more sources. The input signals can direct or influence the manner in which the therapy and/or process instructions are selected, executed, updated, and/or otherwise performed... The sensors and/or other input devices 112 can provide inputs that depend on or reflect patient state (e.g., patient position, patient posture, and/or patient activity level), and/or inputs that are patient-independent (e.g., time),” ([0019]). That is, phenotypic information about the patient (“inputs that depend on or reflect patient state”) is detected by the sensors and incorporated into stimulation parameters – both their “selection” (fitting) and “execution/updating,” (application). The sensing data disclosed by Parker [0019] is collected both before, during and after the fitting procedure(s) occur, and thus, occur at least partly in the absence of stimulation, as the applicant claims. 
 The applicant also argues that Parker’s model does not comprise frequency as a coordinate, rather, merely comprises amplitude and pulse width, and argues that previously cited portions of Parker do not clearly address this aspect of the claimed device. However, Parker clearly discloses modulating frequency, for instance stating, “Block 528 determines, if necessary, an updated frequency,” [0046]; this is additionally disclosed in [0057], “receiving at least one input corresponding to a target therapy amplitude, pulse width and frequency.” Parker also teaches wherein the model comprises information indicative of a plurality of coordinates, wherein each coordinate comprises each of three claimed parameters within the range or volume of the preferred stimulation parameters (see for instance, “receiving at least one input corresponding to a target therapy amplitude, pulse width and frequency,” [0057]). Parker further elaborates upon its triumvirate of stimulation parameters, including frequency, stating, “Establishing the patient-specific correlation may include using the at least one pulse width/amplitude pair to determine which of a plurality of pulse width/amplitude correlations applies to the patient,” [0057], and “The method may further comprise determining if the updated pulse width can be delivered at the target frequency; and if the updated pulse width cannot be delivered at the target frequency, updating the target frequency,” [0057]. That is, there is a plurality of accepted triple-parameter combinations (“coordinates”) which comprise an amplitude, pulse width, and frequency, and necessitating the approach disclosed in [0057]. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6 and 8-18 and 21-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150335893 A1 to Parker.
Regarding independent claims 1, 22, and 27, Parker teaches a method for determining stimulation for a patient having a stimulator device, the method comprising: receiving at an external system a model indicative of a range or volume of preferred stimulation parameters (“a processor operatively coupled to the pulse generator and programmed with instructions…[which] may be housed in a [patient] external device” [0059]; see range or volume of stimulation parameters blocks 414 and 416, [0034-0036]); receiving at the external system of fitting information for the patient, wherein the pieces of fitting information comprise information indicative of a symptom of the patient in the absence of stimulation (“[external] processor may…receive at least one input corresponding to a target therapy amplitude and a target pulse width” [0059]; fitting procedure is described in [0037]: “FIG. 4...[shows a] process [of] identifying the patient-specific correlation using paresthesia”; Parker does disclose parameters reflecting patient symptom information, stating, “The signal generator 101 can also receive and respond to an input signal received from one or more sources... The sensors and/or other input devices 112 can provide inputs that depend on or reflect patient state (e.g., patient position, patient posture, and/or patient activity level), and/or inputs that are patient-independent (e.g., time),” ([0019]). That is, phenotypic information about the patient (“inputs that depend on or reflect patient state”) is detected by the sensors and incorporated into stimulation parameters – both their “selection” (fitting) and “execution/updating.” The sensing data disclosed by Parker [0019] is collected both before, during and after the fitting procedure(s) occur, and thus, occur at least partly in the absence of stimulation); determining at the external system one or more sets of stimulation parameters for the patient using the fitting information, wherein the one or more sets of stimulation parameters are selected from the range or volume of preferred stimulation parameters (see [0034-0036]); and programming the stimulator device with at least one of the one or more sets of stimulation parameters (“pulse generator programmed with instructions for delivering an electrical therapy signal to a patient” [0059]).  Parker also teaches wherein the model comprises information indicative of a plurality of coordinates, wherein each coordinate comprises a frequency, a pulse width, and an amplitude within the range or volume of the preferred stimulation parameters (see for instance, “receiving at least one input corresponding to a target therapy amplitude, pulse width and frequency” from [0057]).  Parker further states, “Establishing the patient-specific correlation may include using the at least one pulse width/amplitude pair to determine which of a plurality of pulse width/amplitude correlations applies to the patient,” [0057], and “The method may further comprise determining if the updated pulse width can be delivered at the target frequency; and if the updated pulse width cannot be delivered at the target frequency, updating the target frequency,” [0057]. That is, there is a plurality of accepted triple-parameter combinations (“coordinates”) which comprise an amplitude, pulse width, and frequency, and necessitating the approach disclosed in [0057]. 

Regarding claim 2, Parker teaches wherein the model is specific to the patient (“patient-specific” [0034]).  

Regarding claim 3, Parker teaches wherein the model is determined by providing test pulses to the patient (block 418, Fig. 4, [0037]).  

Regarding claim 4, Parker teaches further comprising determining a perception threshold for the test pulses (block 419, Fig. 4, [0037]).  

Regarding claim 5, Parker teaches wherein the test pulses are provided at different pulses widths to determine a function of perception threshold versus pulse width, wherein the function is used to determine the model (block 416, block 418, and block 419, Fig. 4, [0037]).  

Regarding claim 6, Parker teaches wherein the function is used to determine the model by comparing the function to another model relating frequency, pulse width, and paresthesia threshold (block 422 and block 424, Fig. 4, [0037]).  

Regarding claim 28, Parker teaches wherein the model comprises a line in a three-dimensional space of frequency, pulse width and amplitude (block 510? where; [0033]).  

Regarding claim 29, Parker teaches wherein the model comprises a volume in a three-dimensional space of frequency, pulse width and amplitude (block 510; [0033]).  

Regarding claim 30, Parker teaches wherein the one or more sets of stimulation parameters comprise a frequency, pulse width and amplitude (block 510; [0033]).  

Regarding claim  31, Parker teaches wherein the model is indicative of a range or volume of preferred stimulation parameters that provide sub-perception stimulation (see “the paresthesia threshold technique described above with reference to blocks 408-422” [0041], Fig. 4).

Regarding claim  23, Parker teaches wherein the pieces of fitting information comprise one or more of (i) information indicative of the symptom of the patient (“Block 419 includes determining whether the patient reports paresthesia or another suitable sensory feedback” [0037]), and one or more of (ii) information indicative of the stimulation provided by the stimulator device during the fitting procedure (block 408, block 414 and 416, block 418, Fig. 4 [0037]).  

Regarding claim  21, Parker teaches wherein the information indicative of the symptom of the patient comprises one or more of a pain intensity, a pain sensation, or a pain type (block 419, Fig. 4, [0037]).  

Regarding claim 24, Parker teaches wherein the information indicative of the stimulation provided by the stimulator device during the fitting procedure comprises one or more of a perceived intensity of the stimulation, a measured neural response to the stimulation, or an effectiveness of the stimulation to treat a symptom of the patient (block 419 [0037]; further see points 310a-c, [0036]).  

Regarding claim  25, Parker teaches wherein the information indicative of the stimulation provided by the stimulator device during the fitting procedure comprises information indicative of a field produced by the stimulation (block 414 and 416 [0037]).  

Regarding claim 26, Parker teaches wherein the information indicative of the field produced by the stimulation comprises a pulse type of the stimulation (“duty cycle” [0056]).

Regarding claim 18, Parker teaches wherein the one or more sets of stimulation parameters are determined using training data applied to the pieces of fitting information (see parameters including amplitude and pulse width in block 418 [0037]; regarding training data applied,  [0037] describes the iterative process of training with test parameters, the “application of training data” involving “determining a correction factor through estimation/calculation, ”  and “whether to apply [this] correction factor” to the fitting information to ultimately determine the stimulation parameters [0037-38]). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parker.

Regarding claim 19, Parker teaches wherein the training data comprises weights that are applied to the pieces of fitting information (the components of the “correction factor,” which can “come from a pool of patient data,” [0037-0038] constitutes weighing “expected therapeutic pulse parameters” more than “reported pulse parameters”) and wherein the training data is applied to the pieces of fitting information to determine a fitting variable, wherein the fitting variable is used to select the one or more sets of stimulation parameters from the range or volume of preferred stimulation parameters (the “correction factor,” is a fitting variable, which can be estimated or calculated, and is ultimately used to determine a “patient-specific” curve [0038, 0039] which is selected from the range of parameters which satisfy “the paresthesia threshold” of preferred stimulation parameters). Although Parker discloses this process of “applying training data to fitting information to determine a fitting variable,” as sometimes occurring in conjunction with “administering a [test] signal to the patient,” ([0037]), it would be obvious to one of ordinary skill in the art that this process could occur without signal administration, instead relying upon “the pool of patient data,” and “estimating or calculating,” the fitting variable (“correction factor”), such that this process can occur without direct patient involvement, such that it can be performed remotely, prior to beginning the therapeutic process, or during an interlude of rest in the stimulation process.

8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in further view of Caparso (US 8355797 B2).

Regarding claim 32, wherein the phenotype information about the patient comprises one or more of a gender of the patient, an age of the patient, an indication of a disease of the patient, a duration of the disease of the patient, a time since the patient received the stimulator device, or a posture or activity of the patient, while Parker may disclose some, but not all claimed phenotypic information,” Parker incorporates Caparso by reference. Caparso, which discloses stimulation therapy methods and thus exists in the applicant’s field of endeavor, discloses, “an initial set of operating programs and/or parameters using an external programmer (not shown). The caregiver may first configure the pulse generator 101 with an initial set of operating parameters for different patient status variables, such as for different pain areas or types and different patient body positions, patient physical activity levels, time of day, various physiological indicators of the patient, and/or other suitable patient status variables.” It would be obvious to one of ordinary skill in the art to include Caparso’s disclosure of additional patient phenotypic information into fitting and stimulation procedures of Parker, in order that therapy is optimized to patient need.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792